   Case 1:19-cr-00443-TWT-AJB Document 73 Filed 02/17/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION



UNITED STATES OF AMERICA,
                                         CRIMINAL FILE NO.
            v.                           1:19-CR-443-TWT
JALAL HAJAVI,
   Defendant.


                                     ORDER

       This is a criminal action.    It is before the Court on the Report and

 Recommendation [Doc. 69] of the Magistrate Judge recommending denying the

 Defendant’s Motion to Dismiss [Doc. 35] for violation of the Speedy Trial Act.

 No objections to the Report and Recommendation have been filed. The Court

 approves and adopts the Report and Recommendation as the judgment of the

 Court. The Defendant’s Motion to Dismiss [Doc. 35] is DENIED.

       SO ORDERED, this 17 day of February, 2021.



                                 /s/Thomas W. Thrash
                                 THOMAS W. THRASH, JR.
                                 United States District Judge




 T:\ORDERS\USA\19\19cr443\r&r.docx
